Citation Nr: 0808261	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to a service-connected lumbar 
spine disorder.  

2.  Entitlement to an increased rating for service-connected 
orthopedic manifestation, residuals, shell fragment wounds, 
spondylolysis, lumbosacral area with laminectomy with 
levoscoliosis and spurring L-4, currently evaluated as 10 
percent disabling, to include entitlement to a separate, 
compensable evaluation for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In an August 2003 rating decision, the RO 
assigned a 10 percent rating for orthopedic manifestation, 
residuals, shell fragment wounds, spondylolysis, lumbosacral 
area with laminectomy with levoscoliosis and spurring L-4, as 
well as two separate 10 percent ratings for neurological 
manifestations of the right and left lower extremities.  On 
appeal, the veteran limited his disagreement to the 
assignment of the 10 percent rating for orthopedic 
manifestation, arguing that he should be assigned an 
additional, separate, 10 percent rating for arthritis of the 
spine.  In a September 2003 rating decision, the RO denied 
service connection for arthritis of both knees.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The July 2003 medical compensation and pension (C&P) joints 
examination in the record does not contain sufficient 
information for deciding the veteran's claim.  With respect 
to the claim for service connection for arthritis of both 
knees, the examiner determined that the veteran's "shrapnel 
wounds to his thighs are not related to his knee degenerative 
joint disease or to his back condition."  There is no 
rationale to support that opinion.  Nor is there an opinion 
as to whether the veteran's degenerative joint disease of the 
knees was caused or aggravated by his lumbar spine 
disability.  Since the veteran has raised a secondary 
service-connection claim, such a medical opinion is needed.  
And since the examination was conducted almost five years 
ago, a complete examination, rather than just a medical 
opinion, is required.  

With respect to the claim for a higher rating for the lumbar 
spine, the C&P examination report records some information 
about the veteran's low back pain, both his subjective 
complaints and some objective findings concerning pain during 
range of motion examination.  But aside from the fact that 
the veteran stopped working in July 2002 due to left arm and 
back pain, there are no findings at all with respect to the 
veteran's functional limitations due to fatigability, 
incoordination, endurance, weakness, and pain.  Nor are there 
any findings as to flare-ups of the degenerative joint 
disease of the spine.  Since those factors are an integral 
part rating a joint disability, another examination will be 
needed to obtain such findings.  

The veteran reported that he receives treatment for his 
lumbar spine from Dr. Catherine Goff.  These records should 
be obtained on remand.

Finally, the veteran did not receive notice that invited him 
to provide VA with any evidence in his possession that 
pertains to the claim or that complied with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), or Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).   Such notice should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an invitation to provide VA with 
any evidence in his possession that 
pertains to the claims and an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and a description of the 
kinds of evidence (especially pertaining 
to the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life) necessary 
to establish an increased rating for his 
lumbar spine disability, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 2008 
WL 239951 (Ct. Vet. App. January 30, 
2008).   

2.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Catherine Goff, dated from June 2002 
forward.

3.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine the etiology of his knee 
arthritis and the current severity of his 
lumbar spine disorder.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not (a 
50 percent probability or greater) that 
the veteran's degenerative joint disease 
of the bilateral knees is a residual of 
the shell fragment wounds of the thighs 
and back that he suffered during service? 

(b) Is it at least as likely as not (a 
50 percent probability or greater) that 
the veteran's service-connected lumbar 
spine disorder (spondylolysis of the 
lumbosacral area with laminectomy and 
levoscoliosis and spurring at L-4) caused 
his degenerative joint disease of the 
bilateral knees?

(c)  Is it at least as likely as not (a 
50 percent probability or greater) that 
the veteran's service-connected lumbar 
spine disorder (spondylolysis of the 
lumbosacral area with laminectomy and 
levoscoliosis and spurring at L-4) made 
his degenerative joint disease of the 
bilateral knees worse than it otherwise 
would have been from its natural 
progression?  If yes, please describe with 
specificity what the natural progress of 
the degenerative joint disease of the 
bilateral knees would have been and how 
the lumbar spine disorder has affected 
that condition.  

(d)  The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected spondylolysis of the lumbosacral 
area with laminectomy and levoscoliosis 
and spurring at L-4.  

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

4.  Thereafter, readjudicate the veteran's 
claims on appeal.  With respect to the 
claim for an increased rating, the RO/AMC 
should document its consideration of both 
the old and revised (effective September 
2003) regulations for evaluating the 
spine.  If the claims remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002)), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


